Order entered December 22, 2016




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-16-00742-CV

                                 AZEB RUDER, Appellant

                                              V.

   WILLIAM JORDAN D/B/A WILLIAM DAVIS REALTY, WILLIAM DAVIS REAL
  ESTATE SERVICES, LLC D/B/A WILLIAM DAVIS REALTY AND KATHY JABRI,
                               Appellees

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01346-2014

                                          ORDER
       Before the Court is appellant’s December 20, 2016 second unopposed motion for

extension of time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief

shall be filed by January 13, 2017. We caution appellant that further requests for extension of

time will be disfavored.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE